PUBLISHED ORDER IMPOSING RECIPROCAL DISCIPLINE

The Indiana Supreme Court Disciplinary Commission filed a “Verified Notice of Foreign Discipline and Petition for Issuance of an Order to Show Cause,” advising that Respondent was disciplined by the State of Illinois and requesting, pursuant to Indiana Admission and Discipline Rule 23(28), that reciprocal discipline be imposed in this state. On February 17, 2015, this Court issued an “Order to. Show Cause.” Both parties submitted additional papers thereafter.
On January 16, 2015, the Supreme Court of Illinois found Respondent’s conduct violated that jurisdiction’s rules of professional conduct. For this misconduct, the Supreme Court of Illinois disbarred Respondent. An attorney who has been disbarred in Illinois is permitted to seek reinstatement after five years. See ILCS S.Ct. R. 767(a).
The Court finds that there has been no showing, pursuant to Admission and Discipline Rule 23(28)(e), of any reason why reciprocal discipline should not be issued in this state.
Being duly advised, the Court orders Respondent suspended indefinitely from the practice of law in this state as of the date of this order. Respondent is already under an order of suspension in Indiana for noncompliance with this state’s continuing legal education (“CLE”) requirements and for nonpayment of registration fees. Respondent is ordered to fulfill the continuing duties of a suspended attorney under Admission and Discipline Rule 23(26). The costs of this proceeding are assessed against Respondent.
If Respondent is granted reinstatement in Illinois, Respondent may file a “Motion for Reinstatement” pursuant to and in full compliance with Admission and Discipline Rule 23(28)(e), provided there is no other suspension order in effect at the time, including Respondent’s current suspension order for CLE noncompliance and nonpayment of registration fees.
All Justices concur.